Name: 98/373/EC: Commission Decision of 2 June 1998 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease, and amending Decisions 96/367/EC, 96/414/EC and 96/730/EC (notified under document number C(1998) 1466) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade policy;  Europe;  health;  agricultural activity
 Date Published: 1998-06-16

 Avis juridique important|31998D037398/373/EC: Commission Decision of 2 June 1998 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease, and amending Decisions 96/367/EC, 96/414/EC and 96/730/EC (notified under document number C(1998) 1466) (Text with EEA relevance) Official Journal L 170 , 16/06/1998 P. 0062 - 0063COMMISSION DECISION of 2 June 1998 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease, and amending Decisions 96/367/EC, 96/414/EC and 96/730/EC (notified under document number C(1998) 1466) (Text with EEA relevance) (98/373/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Council Directive 96/43/EC (2), and in particular Article 18(7) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), as last amended by Council Directive 96/43/EC, and in particular Article 19(7) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable to intra-Community trade in certain live animals and products with a view to the completion of the internal market (4), as last amended by Directive 92/118/EEC (5), and in particular Article 10 thereof,Whereas within the context of the animal health status of European countries it is possible to decide on specific conditions for importation of live animals and their products from certain countries;Whereas the situation with regard to foot-and-mouth disease has changed and it is necessary to revise the controls introduced by Commission Decision 93/242/EEC (6) on imports of animals and animal products from these countries;Whereas Commission Decisions 96/367/EC (7), 96/414/EC (8) and 96/730/EC (9) and 95/301/EC (10) established certain protective measures with regard to imports of animals and animal products from Albania, the Former Yugoslav Republic of Macedonia, Bulgaria and Russia, respectively, due to outbreaks of foot-and-mouth disease;Whereas no outbreaks of foot-and-mouth disease have been recorded in Russia since 4 July 1995; whereas therefore Decision 95/301/EC should be repealed;Whereas for the purposes of clarity, it is necessary to repeal Decision 93/242/EEC;Whereas Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (11), as last amended by Council Directive 97/79/EC (12), permits Member States to import fresh meat not intended for human consumption, under special conditions; whereas other health conditions for meat not intended for human consumption must be established in accordance with the provisions of Directive 92/118/EEC and Decision 89/18/EEC (13);Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Article 1(1) of Decision 96/367/EC is hereby amended as follows:(a) the words 'In addition to the provisions of Decision 93/242/EEC` are deleted;(b) in second indent, the words 'animal feeding stuff and` are deleted.Article 2 Article 2(2) of Decision 96/414/EC is hereby amended as follows:(a) the words 'In addition to the provisions of Decision 93/242/EEC` are deleted;(b) in the second indent, the words 'animal feedingstuffs and` are deleted.Article 3 Article 2 of Decision 96/730/EC is hereby amended as follows:(a) in paragraph 2, the words 'In addition to the provisions of Decision 93/242/EEC` are deleted;(b) in paragraph 2, second indent, the words 'animal feedingstuffs and` are deleted;(c) in paragraph 4, the words 'animal products treated according to paragraph 1 or 3 and authorised to be sent from the following provinces of Bulgaria: Bourgas, Jambol, Sliven, Starazagora, Haskovo and Kardjali`,are replaced by the words:'blood and blood products as well as milk and milk products, authorised to be sent from Bulgaria`.Article 4 Decisions 93/242/EEC and 95/301/EC are hereby repealed.Article 5 This Decision shall apply from 15 June 1998.Article 6 This Decision is addressed to the Member States.Done at Brussels, 2 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 373, 31. 12. 1990, p. 1.(4) OJ L 224, 18. 8. 1990, p. 29.(5) OJ L 62, 15. 3. 1993, p. 49.(6) OJ L 110, 4. 5. 1993, p. 36.(7) OJ L 145, 19. 6. 1996, p. 17.(8) OJ L 167, 6. 7. 1996, p. 58.(9) OJ L 331, 20. 12. 1996, p. 49.(10) OJ L 184, 3. 8. 1995, p. 59.(11) OJ L 302, 31. 12. 1972, p. 28.(12) OJ L 24, 30. 1. 1998, p. 31.(13) OJ L 8, 11. 1. 1989, p. 17.